Citation Nr: 1017535	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on December 4, 2009, in Phoenix, Arizona, 
before the undersigned Acting Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim for service connection, this issue must 
be remanded for further development pursuant to the duty to 
assist.

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2009).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2009). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2009).  If, however, VA determines either that the 
Veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Zaryck v. 
Brown, 6 Vet. App. 91 (1993);  See also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, the RO made a formal finding of a lack of 
information required to verify stressor in connection with a 
PTSD claim in August 2009.  The notice stated that 
information submitted by the Veteran regarding in-service 
stressor events was vague, and based on the U.S. Army and 
Joint Services Records Research Center (JSRRC) guidelines, it 
was not sufficient to initiate a records search.  The Veteran 
had alleged that he experienced stressful events while 
stationed with the 2nd Squadron, 1st Cavalry, 4th Infantry 
Division beginning in October 1968 through 1969.  His alleged 
stressors included the removal of body bags, mortar attacks, 
and long-range patrols in which he would set mines and 
tripwires.  However, he did not provide specific dates for 
those events.

The Board notes that the Veteran has since provided 
additional evidence with regard to his claimed stressors.  
During the December 2009 Board hearing, he testified that 
between January 1969 and February of 1969 his entire 
battalion was ordered to "open up Highway One."  He stated 
that he was positioned on a beach with no protection and was 
forced to dig a foxhole.  He asserted that his battalion was 
"hit with land mines" on the second night.  In a statement 
received in December 2009, the Veteran further noted that his 
mission was to clear and secure a 100-mile stretch of highway 
one running north to Phan Rang.  After only two days, Alpha 
Troop was called to re-enforce Arvin Company.  Three days 
later, Bravo and Charlie Company were securing the southern 
sector of the squadron's area of operation while contact was 
initiated by a company-size force, and casualties were taken 
on both sides.  Because the Veteran has provided more 
detailed information, the RO should attempt to verify the 
Veteran's claimed in-service stressors.

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for a psychiatric disorder.  If 
one or more of the Veteran's stressors are confirmed or it is 
established that the Veteran did engage in combat with the 
enemy, the RO should provide the Veteran with a VA 
examination to determine whether the Veteran currently has 
PTSD and whether it is related to a verified in-service 
stressor.

Moreover, the Board notes that the Court has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities. Clemons v. 
Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran 
has been documented as having various psychiatric disorders, 
including depressive disorder.  Therefore, the Board has 
recharacterized the issue as entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and that issue must be for development and adjudication 
in accordance with Clemons.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
After completing all appropriate 
development, the RO should adjudicate 
the claim in accordance with Clemons v. 
Shinseki, 23 Vet. App 1 (2009).

2.  The RO should contact the Veteran 
and offer him the opportunity to provide 
any additional information he can 
remember regarding his claimed stressors 
as well as inform him of the importance 
of providing as much detail as possible.  
The Veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
the dates, locations, and identifying 
information concerning any other 
individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

3.  With this information as well as the 
December 2009 statement and hearing 
testimony, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary must be 
prepared whether or not the Veteran 
provides an additional statement, as 
requested above. 

This summary, a copy of the Veteran's DD 
214, and all associated service 
documents should be sent to the U.S. 
Army Joint Service Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
VA 22315-3802, or any other appropriate 
agency for verification of the alleged 
stressful events in service.  The JSRRC 
should be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.  A search 
of unit and organizational histories 
should be consulted in an effort to 
verify attacks and casualties.  This 
search should include the time period 
from January 1969 to February 1969.

4.  If the RO determines that the 
Veteran engaged in combat with the enemy 
or an in-service stressor is verified, 
the appellant should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  

The examiner should identify all 
current psychiatric disorders other 
than PTSD.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder manifested in service 
or is otherwise causally or 
etiologically related to the Veteran's 
military service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

Regarding PTSD, the RO should provide the 
examiner with a summary of any verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
If there is a verified stressor, the 
examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the current 
symptomatology and any verified in-
service stressor.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

5.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefits sought are not granted, the 
Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



